Citation Nr: 0621387	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-38 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than August 14, 
2003, for a 60 percent rating for lax sphincter control due 
to residuals of a hemorrhoidectomy with rectal stenosis, 
history of fissures, and extensive leakage.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to July 
1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
increased the rating for the disability at issue from 
50 to 60 percent - effective August 14, 2003.  The RO more 
recently issued decisions in March and April 2004 denying an 
earlier effective date.

Records show that on numerous occasions during the pendency 
of his appeal, including during his October 2005 hearing at 
the RO before the Board, the veteran has indicated he wants a 
separate disability rating for rectal prolapse.  The RO noted 
his contentions and began working on that claim prior to 
forwarding this case to the Board.  However, since the RO has 
not yet adjudicated this claim, much less denied it and the 
veteran appealed, the Board has no jurisdiction to consider 
this additional claim as part and parcel of the current 
appeal.  38 C.F.R. § 20.200 (2005).


FINDINGS OF FACT

1.  The veteran filed a claim for an increased rating for lax 
sphincter control due to residuals of a hemorrhoidectomy with 
rectal stenosis, history of fissures, and extensive leakage, 
on June 15, 2000; that claim is still pending.

2.  An RO decision in October 2003 increased the rating for 
this disability to 60 percent - retroactively effective from 
August 14, 2003.

3.  The medical evidence shows the disability at issue has 
caused extensive leakage and fairly frequent involuntary 
bowel movements, but not complete loss of sphincter control, 
since June 15, 2000.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of June 
15, 2000, for the 60 percent rating for lax sphincter control 
due to residuals of a hemorrhoidectomy with rectal stenosis, 
history of fissures, and extensive leakage.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, and 4.114, Code 7332 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an October 2003 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA and 
private treatment records through November 2004 have been 
obtained and, as mentioned, he had a hearing and was provided 
two VA compensation examinations.  He has not identified any 
additional evidence that needs to be obtained.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board 
finds that the duty to assist has been met.

The Board also has considered the Court's holding in 
Pelegrini II that, to the extent possible, 38 U.S.C.A. 
§ 5103(a) requires VA to provide content-complying VCAA 
notice before any initial unfavorable agency of original 
jurisdiction decision.  See, too, Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (also discussing the timing of the 
VCAA notice as it relates to prejudicial error).  Here, the 
RO initially considered the veteran's contentions concerning 
the proper effective date in October 2003, after sending him 
a VCAA letter in October 2003.  So the RO did not adjudicate 
the effective date issue (in March and April 2004 decisions) 
until after sending him the VCAA notice concerning this 
specific issue.  Hence, there was no error in the timing of 
the VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

As mentioned, the RO sent the veteran a VCAA letter in 
October 2003 specifically concerning his claim for an earlier 
effective date.  See Huston v. Principi, 17 Vet. App. 195 
(2003) (the VCAA requires that VA apprise the veteran that 
evidence of an earlier filed claim is necessary to 
substantiate a claim for an earlier effective date).  Because 
he was provided notice of the type of evidence necessary to 
obtain this benefit, it is nonprejudicial to proceed with 
final appellate consideration of his effective date claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Analysis

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.  

The RO determined the veteran's claim for an increased rating 
for his disability was received on August 14, 2003.  
Following a VA compensation examination in October 2003 that, 
according to the RO, showed the presence of clinical 
manifestations reflective of a 60 percent rating, the RO 
increased the rating for the disability to 60 percent as of 
the date of receipt of the claim - August 14, 2003.

Other records show the veteran initially had appealed the 
effective date for his prior 50 percent rating for this 
disability - which had been assigned by the RO in a 
March 1996 rating decision.  Incidentally, in his notice of 
disagreement (NOD) received in April 1996, to initiate an 
appeal of that decision, he indicated that he believed the 50 
percent rating was "accurate."  And because he did not 
submit a timely substantive appeal (VA Form 9 or equivalent 
statement) to complete all necessary steps to perfect his 
appeal to the Board, the RO closed his case.  See 38 C.F.R. 
§ 20.200 (an appeal consist of a timely filed NOD and, after 
receipt of a statement of the case (SOC), a timely filed 
substantive appeal (VA Form 9 or equivalent statement)).  
This, in turn, means that March 1996 rating decision is final 
and binding on him based on the evidence then of record.  See 
38 C.F.R. § 20.1103.

The RO also has stated that, although the veteran initiated 
an appeal of a more recent July 2000 rating decision that 
denied a rating higher than 50 percent for his disability, he 
again did not submit a timely substantive appeal (VA Form 9 
or equivalent statement) after receiving the SOC in November 
2000 concerning the increased rating issue.  Therefore, the 
RO closed that appeal as well.

On further review of the record, however, the Board finds 
that a communication that was received from the veteran in 
March 2001 clearly expressed his continued disagreement with 
the denial of an increased rating for his disability.  So 
that document, especially if construed liberally, should be 
considered a timely substantive appeal of the July 2000 
rating decision.  See EF v. Derwinski, 1 Vet. App. 324 
(1991).  See, too, 38 C.F.R. §§ 20.202, 20.302, etc.  
Accordingly, the veteran's increased rating claim remains 
open and dates from the document received from him on June 
15, 2000.  That date, then, constitutes the date of receipt 
of his current claim for an increased rating for his 
disability - which is now 60 percent.

In determining the proper effective date for assignment of 
this 60 percent rating, the Board must next determine when it 
was "factually ascertainable that an increase in disability 
had occurred."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

The record contains letters from private physicians, dated 
from January 1995 through February 1996, each indicating the 
veteran had irregular bowel habits with intermittent fecal 
incontinence, itching, and rectal bleeding.  The report of a 
VA compensation examination in June 1994 had also shown one 
external hemorrhoid that was not thrombosed and was 
nontender.  Rectal sphincter tone was noted to be diminished.  
A 50 percent rating was assigned in March 1996, 
effective March 1994, based largely on that evidence and the 
report of a VA compensation examination in June 1994 also 
noting occasional fecal incontinence.

At the time of a VA compensation examination in June 2000, 
the veteran reported that he had continuing rectal discomfort 
and bleeding and that he sometimes had to digitally remove 
bowel contents.  He also stated that it had become 
increasingly impossible to distinguish gas from solids, 
resulting in leakage and embarrassment when it occurred in 
public.  On examination, there was rectal stenosis, but the 
examiner had no difficulty examining the rectum.  There was 
also mild prolapse and a hemorrhoid.  No bleeding or 
tenderness was reported.  The examiner's diagnosis was 
"status post hemorrhoidectomy with rectal stenosis, 
leakage."  

The veteran's private physician wrote in August 2000 that the 
veteran reported daily anal seepage and frequency/urgency and 
the need to know where the bathrooms are wherever he may go.  
The veteran indicated that the frequency of soiling accidents 
seemed to have increased and that he would sometimes become 
constipated, requiring digital manipulation for stool 
removal.  It was again noted that he could not distinguish 
gas from solids due to decreased anorectal sensation, 
requiring him to use pads to prevent an accident.  On 
examination, the examiner noted a patulous (distended) anal 
opening, with some mild prolapse, and some internal stenosis 
on digital examination.  

VA clinic records dated from March 2000 to May 2001 do not 
note any specific complaints or clinical findings referable 
to the veteran's service-connected lax anal sphincter.  



A private physician wrote in June 2001 describing the 
veteran's report of alternating bowel function, with 
worsening symptoms of constipation and diarrhea.  
The examiner indicated that the veteran's reported bleeding 
was most likely due to hemorrhoids.  He also stated, however, 
that the veteran was still having difficulty with regard to 
his rectal prolapse.

The veteran's gastrointestinal physician who wrote in August 
2000 again wrote in July 2003.  He noted the veteran's 
reported symptoms due to the service-connected disability, 
which were essentially identical to those he had earlier 
described in August 2000.  

The veteran was afforded another VA compensation examination 
in October 2003, at which time he reported having decreased 
caliber of his stools; frequent bouts of fecal impaction, 
requiring daily use of glycerin suppositories; blood-streaked 
stools once or twice a month; and daily fecal leakage, 
soiling his underwear.  On examination, there was one 
nontender, non-thrombosed external hemorrhoidal tag and some 
evidence of external scarring, but no exanthems or any other 
lesions.  

An outpatient record of a private physician, dated in March 
2004, states the veteran complained that he had "a lot of 
anal leakage and has trouble maintaining good hygiene.  He 
needs to cleanse himself with a wet towel several times per 
day."  The examiner indicated the veteran's treatment 
records had noted that problem, "to some extent," "since 
at least 1996."  

Another private physician wrote in November 2004 that the 
veteran's anal incontinence had "not improved to any great 
extent," despite using a titrated dose of MiraLax, along 
with fiber and water intake.  

Finally, the veteran testified before the Board at a hearing 
at the RO in October 2005.  He described the history of his 
service-connected disability in some detail and discussed his 
current symptoms, essentially as set forth above.  He also 
presented testimony concerning his claim for a separate 
disability rating for rectal prolapse.

It is clear from the record that the veteran's 
hemorrhoidectomy in the 1950s resulted in a number of 
problems concerning his lower colon, rectum, and anus that 
have caused his various symptoms over the years.  It also 
appears from the medical evidence that those manifestations 
have worsened in recent years - hence, his higher rating.  

VA's rating schedule contains several diagnostic codes that 
are potentially applicable in this case.  

With complete loss of anal sphincter control, a 100 percent 
rating is assigned.  A 60 percent evaluation is warranted for 
extensive leakage and fairly frequent involuntary bowel 
movements.  Occasional involuntary bowel movements, 
necessitating wearing of pad warrants assignment of a 30 
percent rating.  A 10 percent evaluation is appropriate for 
constant slight, or occasional moderate leakage.  Where the 
impairment is healed or slight, without leakage, a 0 percent 
rating is assigned.  Code 7332.  

Stricture of the rectum and anus, requiring colostomy, 
warrants a 100 percent rating.  A 50 percent evaluation is 
appropriate when there is great reduction of the lumen, or 
extensive leakage.  Moderate reduction of the lumen, or 
moderate constant leakage, warrants a 30 percent rating.  
Code 7333.  

With persistent, severe or complete prolapse of the rectum, a 
50 percent rating is appropriate.  A 30 percent evaluation is 
warranted for moderate, persistent, or frequently recurring 
prolapse.  With mild prolapse, with constant slight or 
occasional moderate leakage, a 10 percent rating is 
warranted.  Code 7334.  

Anal fistula is to be rated as for impairment of sphincter 
control under Code 7332.  Code 7335.  



External or internal hemorrhoids, with persistent bleeding 
and with secondary anemia, or with fissures warrants a 20 
percent rating.  A 10 percent evaluation is assigned for 
large or thrombotic hemorrhoids that are irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
For mild or moderate hemorrhoids, a 0 percent rating is 
warranted.  Code 7336.  

Although at least two examiners have noted the presence of a 
nontender, non-thrombosed hemorrhoidal tag, and some 
examiners have indicated that 
blood-streaked stools are probably due to hemorrhoids, there 
is no current medical evidence of significant impairment due 
to hemorrhoids.  Regardless, the maximum schedular rating 
applicable under Code 7336 for hemorrhoids is 20 percent, 
well below the 50 percent rating that was in effect as of 
1994 or the even higher current 60 percent rating.  

In addition, although the veteran's primary complaint for 
many years has been rectal leakage, no examiner since August 
2000 has noted any significant rectal prolapse.  Moreover, 
Code 7334 does not provide for a rating greater than 
50 percent for rectal prolapse.  

Code 7333 is not applicable, inasmuch as the veteran's rectal 
stricture has not necessitated a colostomy, the only 
manifestation for which a rating greater than 50 percent may 
be assigned.  

No recent examiner has noted the presence of an anal fistula.  
Nevertheless, Code 7335 indicates that manifestations of that 
disability are to be rated as for impairment of sphincter 
control under Code 7332.  

As explained, a rating greater than 50 percent under Code 
7332 requires complete loss of anal sphincter control for a 
100 percent rating, or extensive leakage and fairly frequent 
involuntary bowel movements for a 60 percent rating.



The medical evidence, as well as the veteran's own 
statements, shows he has complained of daily rectal leakage 
and occasional, more significant and embarrassing accidents 
in public since mid-2000, as noted by the June 2000 VA 
examiner and the veteran's private physician in August 2000.  
Those manifestations of the disability have been consistently 
reported by the veteran and numerous examiners since then.  A 
private physician noted in March 2004 that the veteran needed 
to cleanse himself with a wet towel several times per day 
because of the leakage.  

The record clearly shows the veteran does not have complete 
loss of anal sphincter control.  Although he does sometimes 
have urgency and has difficulty distinguishing gas from solid 
feces due to decreased sensation, he does retain at least 
some control over his bowel movements.  Thus, a 100 percent 
rating under Code 7332 is not warranted.  But the medical 
evidence just as clearly indicates that he does have 
extensive leakage and fairly frequent involuntary bowel 
movements, as contemplated for a 60 percent rating under Code 
7332.  Further, these manifestations have been shown since 
the VA examination during the same month in which he filed 
his claim for an increased rating - June 2000.  

Therefore, giving the veteran the benefit of the doubt, the 
Board concludes that an earlier effective date of June 15, 
2000, should be assigned for the 60 percent rating for his 
lax sphincter disability.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.7, 4.114, Code 7332.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  Here, 
however, the Board believes the regular schedular standards 
adequately describe and provide for the veteran's disability 
level.  There is no indication he has been frequently 
hospitalized for treatment of his disability since separating 
from the military.  Neither does the record reflect marked 
interference with his employment due to the disability.  
He has submitted no evidence of excessive time off from work 
due to the disability or of concessions made by his employer 
because of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular rating 
and even earlier effective date.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  


ORDER

An earlier effective date of June 15, 2000, is granted for 
the 60 percent rating for lax sphincter control due to 
residuals of a hemorrhoidectomy with rectal stenosis, history 
of fissures, and extensive leakage, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


